DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (US Patent 5,240,854) (cited in the 1/7/2021 IDS).
Regarding claim 1, Berry et al. discloses an assembled bioreactor chamber suitable for perfusion culture (col. 1 lines 28-34, col. 2 lines 52-66) (Figs. 1-4, sheets 1-2 of 5), the bioreactor chamber comprising an upper end portion (12) (col. 2 lines 55-59) (Figs. 1-2), a plurality of intermediate portions (24) (col. 3 lines 2-11) (Fig. 2) and a lower end portion (13) (col. 2 lines 55-59) (Figs. 1-2) which are successively connected (col. 2 line 52-col. 3 line 16) (Fig. 2), the upper end portion, intermediate portions, and lower end portion forming a chamber of the assembled bioreactor chamber (Fig. 2), wherein the upper end portion is provided with an upper end portion interface (16) (col. 1 lines 59-66) (reads on being for connecting with a culture medium line, as the interface is an extending port fully capable of being connected to such a line, see Fig. 1), the lower end portion is provided with a lower end portion interface (18) (16) (col. 1 lines 59-66) (reads on being for connecting with a culture medium line, as the interface is an extending port fully capable of being connected to such a line, see Fig. 1), and the upper end portion and the plurality of intermediate portions are detachably connected in a sealed manner (col. 3 lines 2-16, col. 4 lines 7-22) (Figs. 1-2), the intermediate portions and the lower end portion are detachably connected in a sealed manner (col. 3 lines 2-16, col. 4 lines 7-22) (Figs. 1-2), and wherein the number of the intermediate portions is greater than 2 (Fig. 2), adjacent intermediate portions are connected with each other in a sealed manner (col. 3 lines 2-16, col. 4 lines 7-22) (Figs. 1-2), wherein at least one barrier sheet (46) is integrated onto the intermediate portions for changing the flow direction of a culture medium (col. 4 line 61-col. 5 line 7) (Fig. 3).
Regarding claim 7, Berry et al. discloses wherein the at least one barrier sheet (46) is provided within the chamber and arranged in such a staggered manner that the culture medium forms a zigzag flow in the chamber (col. 4 line 61-col. 5 line 7) (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US Patent 5,240,854) (cited in the 1/7/2021 IDS) in view of Von Keitz et al. (US Patent Application Publication 2014/0323694) (already of record).
Regarding claim 2, Berry et al. discloses that one of a variety of mechanisms (e.g. adhesives, gaskets) can be selected to securing the upper end portion, intermediate portions, and lower end portion to form the assembled bioreactor chamber (col. 3 lines 2-16, col. 4 lines 7-22, col. 5 lines 8-16).
Berry et al. is silent as to the assembled bioreactor chamber comprising bolts and nuts for integrally securing the upper end portion, intermediate portions, and lower end portion.
Von Keitz et al. discloses an assembled bioreactor chamber (10) (para. 81) (Abstract) (Figs. 3-5, sheets 1-5 of 27) comprising a plurality of structural layers stacked together to form the bioreactor chamber wherein an uppermost layer of the stack is detachably connected to intermediate layers (i.e., those layers formed between the uppermost layer and a lowermost layer of the stack) and the lowermost layer of the stack through a connecting mechanism comprising bolts and nuts (para. 81-84) (Figs. 3-5).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the assembled bioreactor chamber disclosed by Berry et al. to comprise bolts and nuts for integrally securing the portions, as such a modification represents a simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in 
Regarding claim 3, Berry et al. discloses wherein the assembled bioreactor chamber comprises plug-in slots (33) and plugs (37) which are mated to each other, said plug-in slots and plugs provided on connecting end faces of the upper end portion, the intermediate portions, and the lower end portion (col. 3 lines 2-16, col. 4 lines 7-22) (Figs. 1-4).
Regarding claim 20, Berry et al. discloses wherein the at least one barrier sheet (46) is provided within the chamber and arranged in such a staggered manner that the culture medium forms a zigzag flow in the chamber (col. 4 line 61-col. 5 line 7) (Fig. 3).
 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US Patent 5,240,854) (cited in the 1/7/2021 IDS) in view of Strobbe (US Patent Application Publication 2013/0196375) (already of record).
Regarding claim 4, Berry et al. discloses wherein the number of the one or more intermediate portions of the assembled bioreactor chamber is greater than 2, as set forth above.
Berry et al. is silent as to the assembled bioreactor chamber comprising two kinds of intermediate portions having different internal space volumes with a ratio of the internal space volume of one kind of intermediate portion to the internal space volume of the other kind of intermediate portion being form 1:2 to 1:5.
Strobbe discloses a bioreactor comprising a plurality of portions (called capsules) detachably connected in series by stacking the portions one on top of the other such that the plurality of portions are fluid communication with one another (para. 10, 196-197, 305) (Fig. 1, sheet 1 of 1), wherein an intermediate portion of the plurality of portions comprises a cell carrier material (15a, 15b) having cells fixed thereon for cell cultivation (para. 10, 135-144, 307). Strobbe discloses that such use of a plurality of 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the assembled bioreactor chamber disclosed by 
Berry et al. to comprise two kinds of intermediate portions having different internal space volumes, as Strobbe discloses that it was known in the art to use two kinds of a particular portion having different internal space volumes as constituents of a bioreactor assembly comprising a plurality of portions detachably connected together in order to discover an optimal bioreactor design (because different volume portions offer different processing capacity), and the skilled artisan would have been motivated to allow a user to discover an optimal bioreactor configuration by evaluating the performance of different sizes of intermediate portions in a configuration.
The prior art combination does not expressly teach a ratio of the internal space volume of one kind of intermediate portion to the internal space volume of the other kind of intermediate portion being from 1:2 to 1:5. 
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). It would be readily apparent to the skilled artisan that as the ratio increases (i.e., as the internal space volume of one kind of intermediate portion becomes large as compared to the internal space volume of the other kind of intermediate portion) difficulties in connecting the different kinds of intermediate portions to one another will arise (e.g., complex connection mechanisms would be required for connecting portions 
Regarding claim 12, Berry et al. in view of Strobbe teaches wherein the assembled bioreactor comprises two kinds of intermediate portions having different internal space volumes, as set forth above.
The prior art combination is silent as to the number of intermediate portions having a larger space volume to the number of intermediate portions having a smaller space volume being from 1:1 to 1:5.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). It would have been readily apparent to the skilled artisan that increasing the number of intermediate portions of the type having a larger internal space volume with respect to the number of intermediate portions of the type having a smaller internal space volume would allow a user to collect a more extensive data set on bioreactor performance yielded by a configuration comprising a majority of large-capacity cell culture portions. Therefore, it would have been obvious to one of ordinary skill in the art to discover an optimum or workable range by routine experimentation for the number of intermediate portions having a larger space volume to the number of intermediate portions having a smaller space volume.


s 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US Patent 5,240,854) (cited in the 1/7/2021 IDS).
Regarding claim 8, Berry et al. discloses the at least one barrier sheet (46), as set forth above. Fig. 3 of Berry et al. appears to show that the at least one barrier sheet (46) has a length extending across a majority of a cross-sectional dimension of the chamber.
Berry et al. does not expressly teach wherein the length of the at least one barrier sheet is from 6/10 to 9/10 the cross-sectional dimension of the chamber.
Nonetheless, it has been held that where the only difference between a prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04). Claim 8 is directed towards a recitation of the relative dimensions of a barrier sheet, and it is clear that a device comprising a barrier having the relative dimensions as claimed would not perform differently than the device taught by Berry et al. (as fluid would be caused to form a directional flow by the barrier sheet in either case). Therefore, claim 8 does not introduce a patentable distinction over Berry et al.
Regarding claim 10, Berry et al. discloses gaskets (seals) for connecting the upper end portion, intermediate portions, and lower portion in a sealed manner, as set forth above.
Berry et al. does not expressly teach that the gaskets (seals) are ring shaped.
However, it has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the disclosed gaskets to be annular or ring-shaped (thereby arriving at the claimed sealing rings), in order to provide sealing gaskets surrounding the annular interface between portions.

Berry et al. does not expressly teach wherein the length of the at least one barrier sheet is 4/5 times a cross-sectional dimension of the chamber.
Nonetheless, it has been held that where the only difference between a prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04). Claim 14 is directed towards a recitation of the relative dimensions of a barrier sheet, and it is clear that a device comprising a barrier having the relative dimensions as claimed would not perform differently than the device taught by Berry et al. (as fluid would be caused to form a directional flow by the barrier sheet in either case). Therefore, claim 14 does not introduce a patentable distinction over Berry et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US Patent 5,240,854) (cited in the 1/7/2021 IDS) in view of in view of Von Keitz et al. (US Patent Application Publication 2014/0323694) (already of record), as a applied to claim 3, above, and in further view of Gevaert et al. (US Patent Application Publication 2015/0079584) (already of record).
Regarding claim 11, Berry et al. discloses the plug-in slots and plugs, as set forth above.
Berry et al. is silent as to the plug-in slots extending inwardly and perpendicularly to the end faces and showing an L-shape and the plugs extending outwardly and perpendicularly to the end faces and showing an L-shape. 
Gevaert et al. discloses a bioreactor system (para. 45) (Figs. 1-2, sheets 1-3 of 21) comprising a plurality of modules (12) connected to one another (para. 45, 51, 54) thereby allowing fluid 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the plug-in slots and plugs disclosed by Berry et al. to have L-shaped configurations as claimed, as such a modification represents a simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting L-shaped plug-in slots and plugs for the generic plug-in slots and plugs disclosed by Berry et al. for the purpose of securing different layers to form an assembled bioreactor chamber. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US Patent 5,240,854) (cited in the 1/7/2021 IDS) in view of Von Keitz et al. (US Patent Application Publication 2014/0323694) (already of record), as applied to claim 2, above, and in further view of Strobbe (US Patent Application Publication 2013/0196375) (already of record).
Regarding claim 15, Berry et al. discloses wherein the number of the one or more intermediate portions of the assembled bioreactor chamber is greater than 2, as set forth above.
Berry et al. is silent as to the assembled bioreactor chamber comprising two kinds of intermediate portions having different internal space volumes with a ratio of the internal space volume 
Strobbe discloses a bioreactor comprising a plurality of portions (called capsules) detachably connected in series by stacking the portions one on top of the other such that the plurality of portions are fluid communication with one another (para. 10, 196-197, 305) (Fig. 1, sheet 1 of 1), wherein an intermediate portion of the plurality of portions comprises a cell carrier material (15a, 15b) having cells fixed thereon for cell cultivation (para. 10, 135-144, 307). Strobbe discloses that such use of a plurality of portions allows a user to quickly evaluate different bioreactor configurations to discover an optimal design (para. 14). Strobbe further discloses that “Identical purpose, but different volume capsules offer different processing capacity” and that two kinds of portions having different diameter or cross section (and thus different internal space volumes) can be connected to discover an optimal bioreactor configuration (para. 130, 216).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the assembled bioreactor chamber disclosed by 
Berry et al. to comprise two kinds of intermediate portions having different internal space volumes, as Strobbe discloses that it was known in the art to use two kinds of a particular portion having different internal space volumes as constituents of a bioreactor assembly comprising a plurality of portions detachably connected together in order to discover an optimal bioreactor design (because different volume portions offer different processing capacity), and the skilled artisan would have been motivated to allow a user to discover an optimal bioreactor configuration by evaluating the performance of different sizes of intermediate portions in a configuration.
The prior art combination does not expressly teach a ratio of the internal space volume of one kind of intermediate portion to the internal space volume of the other kind of intermediate portion being from 1:2 to 1:5. 

Regarding claim 16, the rejection of claim 15, above, forms the basis of the rejection of claim 16.

Allowable Subject Matter
Claims 5-6, 13, and 17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gorwalla et al. (WO 2010032260) is directed to a fixed bed bioreactor chamber comprising a plurality of stacked baskets.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799